
	
		I
		111th CONGRESS
		1st Session
		H. R. 470
		IN THE HOUSE OF REPRESENTATIVES
		
			January 13, 2009
			Mr. Garrett of New
			 Jersey (for himself, Mr. Price of
			 Georgia, and Mr. Jordan of
			 Ohio) introduced the following bill; which was referred to the
			 Committee on Ways and
			 Means, and in addition to the Committee on
			 Appropriations, for a
			 period to be subsequently determined by the Speaker, in each case for
			 consideration of such provisions as fall within the jurisdiction of the
			 committee concerned
		
		A BILL
		To amend the Internal Revenue Code of 1986 to provide for
		  permanent tax incentives for economic growth.
	
	
		1.Short title
			(a)Short
			 titleThis Act may be cited
			 as the Economic Recovery and
			 Middle-Class Tax Relief Act of 2009.
			(b)Table of
			 contents
				
					Sec. 1. Short title.
					Title I—Incentives for economic growth
					Subtitle A—Income tax reductions
					Sec. 101. 2003 tax reductions made permanent.
					Sec. 102. 5 percent reduction in individual income tax
				rates.
					Sec. 103. Repeal of alternative minimum tax on
				individuals.
					Sec. 104. Reduction in corporate marginal income tax
				rates.
					Subtitle B—Reduction of income taxes on capital
				assets
					Sec. 111. Indexing of certain assets for purposes of
				determining gain or loss.
					Sec. 112. Reduced capital gains rate for
				corporations.
					Subtitle C—Other provisions related to businesses
					Sec. 121. Repeal of certain limitations on the expensing of
				section 179 property.
					Sec. 122. Research credit made permanent.
					Sec. 123. 7-year carryback of net operating losses.
					Subtitle D—Other provisions relating to
				individuals
					Sec. 131. Child tax credit increased and made
				permanent.
					Sec. 132. Distributions not required from individual retirement
				plans at age 70½.
					Sec. 133. No IRA distribution during 2009 included in gross
				income.
					Title II—Across-the-board rescissions in non-defense
				discretionary spending for fiscal year 2009
					Sec. 201. Across-the-board rescissions in non-defense
				discretionary spending for fiscal year 2009.
					Title III—Increased incentives for education
					Sec. 301. Increased deduction for qualified higher education
				expenses.
					Sec. 302. Increased deduction for interest on student
				loans.
				
			IIncentives for
			 economic growth
			AIncome tax
			 reductions
				101.2003 tax
			 reductions made permanentSection 303 of the Jobs and Growth Tax
			 Relief Reconciliation Act of 2003 is hereby repealed.
				102.5 percent
			 reduction in individual income tax rates
					(a)In
			 generalSection 1 of the
			 Internal Revenue Code of 1986 (relating to tax imposed on individuals) is
			 amended by adding at the end the following new subsection:
						
							(j)Rate reductions
				after 2007
								(1)In
				generalIn the case of
				taxable years beginning in a calendar year after 2007, the reduced percentage
				specified in the following table shall be substituted for the otherwise
				applicable tax rate in the tables under subsections (a), (b), (c), (d), and
				(e).
									
										
											
												Otherwise applicable tax
						rateReduced percentage
												
												109.5
												
												1514.25
												
												2523.75
												
												2826.6
												
												3331.35
												
												3533.25
												
											
										
									
								(2)Adjustment of
				tablesThe Secretary shall adjust the tables prescribed under
				subsection (f) to carry out this subsection.
								.
					(b)Effective
			 dateThe amendment made by
			 this subsection shall apply to taxable years beginning after December 31,
			 2007.
					(c)Repeal of EGTRRA
			 sunset of rate reductionsTitle IX of the Economic Growth and Tax
			 Relief Reconciliation Act of 2001 shall not apply to the amendments made by
			 section 101 of such Act.
					103.Repeal of
			 alternative minimum tax on individuals
					(a)In
			 generalSection 55(a) of the
			 Internal Revenue Code of 1986 (relating to alternative minimum tax imposed) is
			 amended by adding at the end the following new flush sentence:
						
							For
				purposes of this title, the tentative minimum tax on any taxpayer other than a
				corporation for any taxable year beginning after December 31, 2008, shall be
				zero..
					(b)Effective
			 dateThe amendment made by
			 this section shall apply to taxable years beginning after December 31,
			 2008.
					104.Reduction in
			 corporate marginal income tax rates
					(a)General
			 ruleParagraph (1) of section
			 11(b) of the Internal Revenue Code of 1986 is amended—
						(1)by inserting
			 and at the end of subparagraph (A),
						(2)by striking
			 but does not exceed $75,000, in subparagraph (B) and inserting a
			 period,
						(3)by
			 striking subparagraphs (C) and (D), and
						(4)by striking the
			 last 2 sentences.
						(b)Personal service
			 corporationsParagraph (2) of section 11(b) of such Code is
			 amended by striking 35 percent and inserting 25
			 percent.
					(c)Conforming
			 amendmentsParagraphs (1) and
			 (2) of section 1445(e) of such Code are each amended by striking 35
			 percent and inserting 25 percent.
					(d)Effective
			 dateThe amendments made by this section shall apply to taxable
			 years beginning after December 31, 2008, except that the amendments made by
			 subsection (c) shall take effect on the date of the enactment of this
			 Act.
					BReduction of
			 income taxes on capital assets
				111.Indexing of
			 certain assets for purposes of determining gain or loss
					(a)In
			 GeneralPart II of subchapter O of chapter 1 (relating to basis
			 rules of general application) is amended by redesignating section 1023 as
			 section 1024 and by inserting after section 1022 the following new
			 section:
						
							1023.Indexing of
				certain assets for purposes of determining gain or loss
								(a)General
				rule
									(1)Indexed basis
				substituted for adjusted basisSolely for purposes of determining
				gain or loss on the sale or other disposition by a taxpayer (other than a
				corporation) of an indexed asset which has been held for more than 3 years, the
				indexed basis of the asset shall be substituted for its adjusted basis.
									(2)Exception for
				depreciation, etcThe deductions for depreciation, depletion, and
				amortization shall be determined without regard to the application of paragraph
				(1) to the taxpayer or any other person.
									(3)Written
				documentation requirementParagraph (1) shall apply only with
				respect to indexed assets for which the taxpayer has written documentation of
				the original purchase price paid or incurred by the taxpayer to acquire such
				asset.
									(b)Indexed
				asset
									(1)In
				generalFor purposes of this section, the term indexed
				asset means—
										(A)common stock in a
				C corporation (other than a foreign corporation), or
										(B)tangible
				property,
										which is a
				capital asset or property used in the trade or business (as defined in section
				1231(b)).(2)Stock in certain
				foreign corporations includedFor purposes of this
				section—
										(A)In
				generalThe term indexed asset includes common stock
				in a foreign corporation which is regularly traded on an established securities
				market.
										(B)ExceptionSubparagraph
				(A) shall not apply to—
											(i)stock of a foreign
				investment company,
											(ii)stock in a
				passive foreign investment company (as defined in section 1296),
											(iii)stock in a
				foreign corporation held by a United States person who meets the requirements
				of section 1248(a)(2), and
											(iv)stock in a foreign
				personal holding company.
											(C)Treatment of
				American depository receiptsAn American depository receipt for
				common stock in a foreign corporation shall be treated as common stock in such
				corporation.
										(c)Indexed
				basisFor purposes of this section—
									(1)General
				ruleThe indexed basis for any asset is—
										(A)the adjusted basis
				of the asset, increased by
										(B)the applicable
				inflation adjustment.
										(2)Applicable
				inflation adjustmentThe applicable inflation adjustment for any
				asset is an amount equal to—
										(A)the adjusted basis
				of the asset, multiplied by
										(B)the percentage (if
				any) by which—
											(i)the gross domestic
				product deflator for the last calendar quarter ending before the asset is
				disposed of, exceeds
											(ii)the gross domestic
				product deflator for the last calendar quarter ending before the asset was
				acquired by the taxpayer.
											The
				percentage under subparagraph (B) shall be rounded to the nearest
				1/10 of 1 percentage point.(3)Gross domestic
				product deflatorThe gross domestic product deflator for any
				calendar quarter is the implicit price deflator for the gross domestic product
				for such quarter (as shown in the last revision thereof released by the
				Secretary of Commerce before the close of the following calendar
				quarter).
									(d)Suspension of
				holding period where diminished risk of loss; treatment of short sales
									(1)In
				generalIf the taxpayer (or a related person) enters into any
				transaction which substantially reduces the risk of loss from holding any
				asset, such asset shall not be treated as an indexed asset for the period of
				such reduced risk.
									(2)Short
				sales
										(A)In
				generalIn the case of a short sale of an indexed asset with a
				short sale period in excess of 3 years, for purposes of this title, the amount
				realized shall be an amount equal to the amount realized (determined without
				regard to this paragraph) increased by the applicable inflation adjustment. In
				applying subsection (c)(2) for purposes of the preceding sentence, the date on
				which the property is sold short shall be treated as the date of acquisition
				and the closing date for the sale shall be treated as the date of
				disposition.
										(B)Short sale
				periodFor purposes of subparagraph (A), the short sale period
				begins on the day that the property is sold and ends on the closing date for
				the sale.
										(e)Treatment of
				regulated investment companies and real estate investment trusts
									(1)Adjustments at
				entity level
										(A)In
				generalExcept as otherwise provided in this paragraph, the
				adjustment under subsection (a) shall be allowed to any qualified investment
				entity (including for purposes of determining the earnings and profits of such
				entity).
										(B)Exception for
				corporate shareholdersUnder regulations—
											(i)in
				the case of a distribution by a qualified investment entity (directly or
				indirectly) to a corporation—
												(I)the determination
				of whether such distribution is a dividend shall be made without regard to this
				section, and
												(II)the amount
				treated as gain by reason of the receipt of any capital gain dividend shall be
				increased by the percentage by which the entity’s net capital gain for the
				taxable year (determined without regard to this section) exceeds the entity’s
				net capital gain for such year determined with regard to this section,
				and
												(ii)there shall be
				other appropriate adjustments (including deemed distributions) so as to ensure
				that the benefits of this section are not allowed (directly or indirectly) to
				corporate shareholders of qualified investment entities.
											For
				purposes of the preceding sentence, any amount includible in gross income under
				section 852(b)(3)(D) shall be treated as a capital gain dividend and an S
				corporation shall not be treated as a corporation.(C)Exception for
				qualification purposesThis section shall not apply for purposes
				of sections 851(b) and 856(c).
										(D)Exception for
				certain taxes imposed at entity level
											(i)Tax on failure
				to distribute entire gainIf any amount is subject to tax under
				section 852(b)(3)(A) for any taxable year, the amount on which tax is imposed
				under such section shall be increased by the percentage determined under
				subparagraph (B)(i)(II). A similar rule shall apply in the case of any amount
				subject to tax under paragraph (2) or (3) of section 857(b) to the extent
				attributable to the excess of the net capital gain over the deduction for
				dividends paid determined with reference to capital gain dividends only. The
				first sentence of this clause shall not apply to so much of the amount subject
				to tax under section 852(b)(3)(A) as is designated by the company under section
				852(b)(3)(D).
											(ii)Other
				taxesThis section shall not apply for purposes of determining
				the amount of any tax imposed by paragraph (4), (5), or (6) of section
				857(b).
											(2)Adjustments to
				interests held in entity
										(A)Regulated
				investment companiesStock in a regulated investment company
				(within the meaning of section 851) shall be an indexed asset for any calendar
				quarter in the same ratio as—
											(i)the average of the
				fair market values of the indexed assets held by such company at the close of
				each month during such quarter, bears to
											(ii)the average of
				the fair market values of all assets held by such company at the close of each
				such month.
											(B)Real estate
				investment trustsStock in a real estate investment trust (within
				the meaning of section 856) shall be an indexed asset for any calendar quarter
				in the same ratio as—
											(i)the fair market
				value of the indexed assets held by such trust at the close of such quarter,
				bears to
											(ii)the fair market
				value of all assets held by such trust at the close of such quarter.
											(C)Ratio of 80
				percent or moreIf the ratio for any calendar quarter determined
				under subparagraph (A) or (B) would (but for this subparagraph) be 80 percent
				or more, such ratio for such quarter shall be 100 percent.
										(D)Ratio of 20
				percent or lessIf the ratio for any calendar quarter determined
				under subparagraph (A) or (B) would (but for this subparagraph) be 20 percent
				or less, such ratio for such quarter shall be zero.
										(E)Look-thru of
				partnershipsFor purposes of this paragraph, a qualified
				investment entity which holds a partnership interest shall be treated (in lieu
				of holding a partnership interest) as holding its proportionate share of the
				assets held by the partnership.
										(3)Treatment of
				return of capital distributionsExcept as otherwise provided by
				the Secretary, a distribution with respect to stock in a qualified investment
				entity which is not a dividend and which results in a reduction in the adjusted
				basis of such stock shall be treated as allocable to stock acquired by the
				taxpayer in the order in which such stock was acquired.
									(4)Qualified
				investment entityFor purposes of this subsection, the term
				qualified investment entity means—
										(A)a regulated
				investment company (within the meaning of section 851), and
										(B)a real estate
				investment trust (within the meaning of section 856).
										(f)Other pass-thru
				entities
									(1)Partnerships
										(A)In
				generalIn the case of a partnership, the adjustment made under
				subsection (a) at the partnership level shall be passed through to the
				partners.
										(B)Special rule in
				the case of section 754 electionsIn the case of a transfer of an
				interest in a partnership with respect to which the election provided in
				section 754 is in effect—
											(i)the adjustment
				under section 743(b)(1) shall, with respect to the transferor partner, be
				treated as a sale of the partnership assets for purposes of applying this
				section, and
											(ii)with respect to
				the transferee partner, the partnership’s holding period for purposes of this
				section in such assets shall be treated as beginning on the date of such
				adjustment.
											(2)S
				corporationsIn the case of an S corporation, the adjustment made
				under subsection (a) at the corporate level shall be passed through to the
				shareholders. This section shall not apply for purposes of determining the
				amount of any tax imposed by section 1374 or 1375.
									(3)Common trust
				fundsIn the case of a common trust fund, the adjustment made
				under subsection (a) at the trust level shall be passed through to the
				participants.
									(4)Indexing
				adjustment disregarded in determining loss on sale of interest in
				entityNotwithstanding the preceding provisions of this
				subsection, for purposes of determining the amount of any loss on a sale or
				exchange of an interest in a partnership, S corporation, or common trust fund,
				the adjustment made under subsection (a) shall not be taken into account in
				determining the adjusted basis of such interest.
									(g)Dispositions
				between related persons
									(1)In
				generalThis section shall not apply to any sale or other
				disposition of property between related persons except to the extent that the
				basis of such property in the hands of the transferee is a substituted
				basis.
									(2)Related persons
				definedFor purposes of this section, the term related
				persons means—
										(A)persons bearing a
				relationship set forth in section 267(b), and
										(B)persons treated as
				single employer under subsection (b) or (c) of section 414.
										(h)Transfers To
				increase indexing adjustmentIf any person transfers cash, debt,
				or any other property to another person and the principal purpose of such
				transfer is to secure or increase an adjustment under subsection (a), the
				Secretary may disallow part or all of such adjustment or increase.
								(i)Special
				rulesFor purposes of this section—
									(1)Treatment of
				improvements, etcIf there is an addition to the adjusted basis
				of any tangible property or of any stock in a corporation during the taxable
				year by reason of an improvement to such property or a contribution to capital
				of such corporation—
										(A)such addition
				shall never be taken into account under subsection (c)(1)(A) if the aggregate
				amount thereof during the taxable year with respect to such property or stock
				is less than $1,000, and
										(B)such addition
				shall be treated as a separate asset acquired at the close of such taxable year
				if the aggregate amount thereof during the taxable year with respect to such
				property or stock is $1,000 or more.
										A rule
				similar to the rule of the preceding sentence shall apply to any other portion
				of an asset to the extent that separate treatment of such portion is
				appropriate to carry out the purposes of this section.(2)Assets which are
				not indexed assets throughout holding periodThe applicable
				inflation adjustment shall be appropriately reduced for periods during which
				the asset was not an indexed asset.
									(3)Treatment of
				certain distributionsA distribution with respect to stock in a
				corporation which is not a dividend shall be treated as a disposition.
									(4)Section cannot
				increase ordinary lossTo the extent that (but for this
				paragraph) this section would create or increase a net ordinary loss to which
				section 1231(a)(2) applies or an ordinary loss to which any other provision of
				this title applies, such provision shall not apply. The taxpayer shall be
				treated as having a long-term capital loss in an amount equal to the amount of
				the ordinary loss to which the preceding sentence applies.
									(5)Acquisition date
				where there has been prior application of subsection
				(a)(1) with respect to the
				taxpayerIf there has been a prior application of subsection
				(a)(1) to an asset while such asset was held by the taxpayer, the date of
				acquisition of such asset by the taxpayer shall be treated as not earlier than
				the date of the most recent such prior application.
									(j)RegulationsThe
				Secretary shall prescribe such regulations as may be necessary or appropriate
				to carry out the purposes of this section.
								(k)TerminationFor
				purposes of this section, the term indexed asset shall not include
				any asset acquired after December 31,
				2009.
								.
					(b)Clerical
			 amendmentThe table of sections for part II of subchapter O of
			 chapter 1 is amended by striking the item relating to section 1023 and by
			 inserting after the item relating to section 1022 the following new
			 items:
						
							
								Sec. 1022. Indexing of certain assets for
				purposes of determining gain or loss.
								Sec. 1023. Cross
				references.
							
							.
					(c)Effective
			 dateThe amendments made by this section shall apply to sales and
			 other dispositions of indexed assets after the date of the enactment of this
			 Act, in taxable years ending after such date.
					112.Reduced capital
			 gains rate for corporations
					(a)In
			 generalSection 1201 of the Internal Revenue Code of 1986 is
			 amended by striking 35 percent both places it appears and
			 inserting 15 percent.
					(b)Alternative
			 minimum taxSection 55(b) of such Code is amended by adding at
			 the end the following new paragraph:
						
							(5)Maximum rate of
				tax on net capital gain of corporationsThe amount determined
				under paragraph (1)(B)(i) shall not exceed the sum of—
								(A)the amount
				determined under such paragraph computed at the rates and in the same manner as
				if this paragraph had not been enacted on the taxable excess reduced by the net
				capital gain, plus
								(B)the amount
				determined under section
				1201.
								.
					(c)Technical
			 amendments
						(1)Section 1445(e)(1)
			 of such Code, as amended by section 104, is amended by striking 25
			 percent (or, to the extent provided in regulations, 15 percent) and
			 inserting 15 percent.
						(2)Section 1445(e)(2)
			 of such Code, as so amended, is amended by striking 25 percent
			 and inserting 15 percent.
						(3)Section
			 7518(g)(6)(A) of such Code is amended by striking (34 percent in the
			 case of a corporation).
						(4)Section
			 607(h)(6)(A) of the Merchant Marine Act, 1936 is amended by striking (34
			 percent in the case of a corporation).
						(d)Effective
			 date
						(1)In
			 generalExcept as provided in paragraph (2), the amendments made
			 by this section shall apply to taxable years beginning after December 31,
			 2008.
						(2)WithholdingThe
			 amendment made by subsection (c)(2) shall apply to amounts paid after the date
			 of the enactment of this Act.
						COther provisions
			 related to businesses
				121.Repeal of
			 certain limitations on the expensing of section 179 property
					(a)In
			 generalSection 179 of the Internal Revenue Code of 1986 is
			 amended by striking subsection (b) and by redesignating subsections (c), (d),
			 and (e) as subsections (b), (c), and (d), respectively.
					(b)Expensing of
			 section 1250 propertySubparagraph (B) of section 179(c)(1) of
			 such Code, as redesignated by subsection (a), is amended by inserting or
			 section 1250 property (as defined in section 1250(c)) after
			 section 1245 property (as defined in section 1245(a)(3)).
					(c)Conforming
			 amendments
						(1)Subsection (c) of
			 section 179 of such Code, as redesignated by subsection (a), is amended by
			 striking paragraphs (6) and (8), and by redesignating paragraphs (7), (9), and
			 (10) as paragraphs (6), (7), and (8), respectively.
						(2)Paragraph (6) of
			 section 179(c) of such Code, as redesignated by paragraph (1) and subsection
			 (a), is amended by striking paragraphs (2) and (6) and inserting
			 paragraph (2).
						(3)Section 179 of
			 such Code, as amended by subsection (a), is amended by striking subsection
			 (d).
						(4)Sections
			 42(d)(2)(B)(i), 1397D(d)(1), 1400B(b)(4)(A)(i), and 1400F(b)(4)(A)(i) of such
			 Code are each amended by striking section 179(d)(2) and
			 inserting section 179(c)(2).
						(5)Subclause (I) of
			 section 42(d)(2)(D)(iii) of such Code is amended—
							(A)by striking
			 section 179(d) and inserting section 179(c),
			 and
							(B)by striking
			 section 179(d)(7) and inserting section
			 179(c)(6).
							(6)(A)Subpart B of part III of
			 subchapter U of chapter 1 of such Code is hereby repealed.
							(B)The table of subparts for such part
			 III is amended by striking the item relating to subpart B.
							(7)(A)Part III of subchapter X
			 of chapter 1 of such Code is amended by striking section 1400J.
							(B)The table of sections for such part is
			 amended by striking the item relating to section 1400J.
							(C)Paragraph (3) of section 1400E(b) of
			 such Code is amended by striking sections 1400F and 1400J and
			 inserting section 1400F.
							(8)Clause (iv) of
			 section 1400L(b)(2)(A) of such Code is amended by striking section
			 179(d) and inserting section 179(c).
						(9)Section 1400L of
			 such Code is amended by striking subsection (f).
						(d)Effective
			 dateThe amendments made by this section shall apply to property
			 placed in service in taxable years beginning after December 31, 2008.
					122.Research credit
			 made permanent
					(a)In
			 generalSection 41 of the
			 Internal Revenue Code of 1986 (relating to credit for increasing research
			 activities) is amended by striking subsection (h).
					(b)Conforming
			 amendmentParagraph (1) of section 45C(b) of such Code is amended
			 by striking subparagraph (D).
					(c)Effective
			 dateThe amendments made by this section shall apply to amounts
			 paid or incurred after December 31, 2009.
					123.7-year
			 carryback of net operating losses
					(a)In
			 generalClause (i) section
			 172(b)(1)(A) of the Internal Revenue Code of 1986 is amended by striking
			 2 taxable years and inserting 7 taxable
			 years.
					(b)Conforming
			 amendments
						(1)Paragraph (1) of
			 section 172(b) of such Code is amended by striking subparagraphs (F), (G), (H),
			 (I), and (J).
						(2)Section 172 of
			 such Code is amended by striking subsections (i), (j), and (k) and by
			 redesignating subsection (l) as subsection (i).
						(c)Effective
			 date
						(1)In
			 generalExcept as provided in
			 paragraph (2), the amendments made by this section shall apply to net operating
			 losses for taxable years ending after December 31, 2007.
						(2)ElectionIn
			 the case of a net operating loss for a taxable year ending during 2008, any
			 election made under section 172(b)(3) of the Internal Revenue Code of 1986 may
			 (notwithstanding such section) be revoked before January 1, 2010.
						DOther provisions
			 relating to individuals
				131.Child tax
			 credit increased and made permanent
					(a)Increased
			 creditSubsection (a) of
			 section 24 of the Internal Revenue Code of 1986 is amended by striking
			 $1,000 and inserting $5,000.
					(b)Increased credit
			 not refundableSubparagraph (A) of section 24(d)(1) of such Code
			 is amended to read as follows:
						
							(A)the credit which would be allowed under
				this section—
								(i)without regard to
				this subsection and the limitation under section 26(a)(2) or subsection (b)(3),
				as the case may be, and
								(ii)if subsection (a)
				were applied by substituting $1,000 for $5,000,
				or
								.
					(c)Effective
			 dateThe amendments made by this section shall apply to taxable
			 years beginning after December 31, 2008.
					132.Distributions
			 not required from individual retirement plans at age 70½Paragraph (9) of section 401(a) of the
			 Internal Revenue Code of 1986 (relating to required distributions) is amended
			 by adding at the end the following new subparagraph:
					
						(I)Exception for
				individual retirement plansThe requirements of this paragraph shall
				not apply to any individual retirement plan for any calendar year after
				2009.
						.
				133.No IRA
			 distribution during 2009 included in gross incomeSubsection (d) of section 408 of the
			 Internal Revenue Code of 1986 (relating to individual retirement accounts) is
			 amended by adding at the end the following new paragraph:
					
						(10)Distributions
				during 2009
							(A)In
				generalGross income of an individual for the taxable year does
				not include any distribution during 2009 from an individual retirement plan
				(other than a plan described in subsection (k) or (p)) to the extent such
				distribution is otherwise includible in gross income.
							(B)Application of
				section 72Notwithstanding
				section 72, in determining the extent to which an amount is treated as
				otherwise includible in gross income for purposes of subparagraph (A), the
				aggregate amount distributed from an individual retirement plan shall be
				treated as includible in gross income to the extent that such amount does not
				exceed the aggregate amount which would have been so includible if all amounts
				from all individual retirement plans were distributed. Proper adjustments shall
				be made in applying section 72 to other distributions in such taxable year and
				subsequent taxable
				years.
							.
				IIAcross-the-board
			 rescissions in non-defense discretionary spending for fiscal year 2009
			201.Across-the-board
			 rescissions in non-defense discretionary spending for fiscal year 2009
				(a)Across-the-board
			 rescissionsThere is hereby rescinded an amount equal to 1
			 percent of—
					(1)the budget
			 authority provided (or obligation limitation imposed) for fiscal year 2009 for
			 any non-defense discretionary account in any fiscal year 2009 appropriation
			 Act;
					(2)the budget
			 authority provided in any advance appropriation for fiscal year 2009 for any
			 non-defense discretionary account in any prior fiscal year appropriation Act;
			 and
					(3)the contract
			 authority provided in fiscal year 2009 for any program that is subject to a
			 limitation contained in any fiscal year 2009 appropriation Act for any
			 non-defense discretionary account.
					(b)Non-defense
			 discretionary accountFor purposes of subsection (a), the term
			 non-defense discretionary account means any discretionary account,
			 other than—
					(1)any account
			 included in a Department of Defense Appropriations Act;
					(2)any account
			 included in a Military Quality of Life and Veterans Affairs Appropriations Act;
			 or
					(3)any account for
			 Department of Energy defense activities included in an Energy and Water
			 Development Appropriations Act.
					(c)Proportionate
			 applicationAny rescission made by subsection (a) shall be
			 applied proportionately—
					(1)to each
			 discretionary account and each item of budget authority described in such
			 subsection; and
					(2)within each such
			 account and item, to each program, project, and activity (with programs,
			 projects, and activities as delineated in the appropriation Act or accompanying
			 reports for the relevant fiscal year covering such account or item, or for
			 accounts and items not included in appropriation Acts, as delineated in the
			 most recently submitted President's budget).
					(d)Subsequent
			 appropriation lawsIn the case of any fiscal year 2009
			 appropriation Act enacted after the enactment of this section, any rescission
			 required by subsection (a) shall take effect immediately after the enactment of
			 such Act.
				(e)OMB
			 reportWithin 30 days after the enactment of this section (or, if
			 later, 30 days after the enactment of any fiscal year 2009 appropriation Act),
			 the Director of the Office of Management and Budget shall submit to the
			 Committees on Appropriations of the House of Representatives and the Senate a
			 report specifying the account and amount of each rescission made pursuant to
			 subsection (a).
				IIIIncreased
			 incentives for education
			301.Increased
			 deduction for qualified higher education expenses
				(a)In
			 generalParagraph (2) of
			 section 222(b) of the Internal Revenue Code of 1986 (relating to dollar
			 limitations on qualified tuition and related expenses) is amended to read as
			 follows:
					
						(2)Dollar
				limitations
							(A)In
				generalIn the case of any
				taxable year beginning after 2008, the applicable dollar amount shall be equal
				to—
								(i)in
				the case of a taxpayer whose adjusted gross income for the taxable year does
				not exceed $75,000 ($150,000 in the case of a joint return), $6,000,
								(ii)in the case of a
				taxpayer not described in clause (i) whose adjusted gross income for the
				taxable year does not exceed $90,000 ($180,000 in the case of a joint return),
				$2,000, and
								(iii)in the case of
				any other taxpayer, zero.
								(B)Adjusted gross
				incomeFor purposes of this
				paragraph, adjusted gross income shall be determined—
								(i)without regard to
				this section and sections 199, 911, 931, and 933, and
								(ii)after application
				of sections 86, 135, 137, 219, 221, and
				469.
								.
				(b)Effective
			 dateThe amendment made by this section shall apply to taxable
			 years beginning after December 31, 2008.
				302.Increased
			 deduction for interest on student loans
				(a)Increased
			 deductionParagraph (1) of
			 section 223(b) of the Internal Revenue Code of 1986 (relating to interest on
			 education loans) is amended to read as follows:
					
						(1)Maximum
				deductionExcept as provided
				in paragraph (2), the deduction allowed by subsection (a) for the taxable year
				shall not exceed
				$3,750.
						.
				(b)Expanded income
			 eligibilitySubclause (II) of section 223(b)(2)(B)(i) of such
			 Code is amended by striking $50,000 ($100,000 and inserting
			 $75,000 ($150,000.
				(c)Effective
			 dateThe amendments made by this section shall apply to taxable
			 years beginning after December 31, 2008.
				
